Citation Nr: 1111425	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  03-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with obsessive compulsive disorder (OCD), rated as 50 percent disabling prior to August 3, 2009, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU), for the period prior to August 3, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from July 2002 and February 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD and denied entitlement to a TDIU.  In March 2009, the Veteran testified before the Board at a hearing held at the RO.  In May 2009, the Board remanded the claim for additional development. 

A May 2010 rating decision grated an increased rating for PTSD from 50 percent to 70 percent disabling, effective August 3, 2009 and granted a TDIU effective August 3, 2009.  However, as the higher awards for PTSD and grant for a TDIU do not represent a total grant of benefits sought, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period since July 22, 2002, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  Since May 13, 2005, but not before, the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected PTSD.


CONCLUSIONS OF LAW

1.  For the period prior since July 22, 2002, the criteria for an increased rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Since August 3, 2009, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  Criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service- connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

For the period prior to August 3, 2009, the Veteran was assigned a 50 percent disability rating, and since August 3, 2009, the Veteran has been assigned a 70 percent rating, under Diagnostic Code 9411, for PTSD.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that her PTSD is more severe than the current ratings imply.  Records beginning in 2000 show that in March 2000, the Veteran's VA psychologist submitted a statement that the Veteran's current diagnosis was obsessive-compulsive disorder with good insight in partial remission post-behavior therapy, PTSD post-sexual assault, and cannabis abuse, by history.  Her GAF score was 60.

VA treatment records beginning in April 2000 show that the Veteran battled with her feelings of anger towards her immediate family.  She was working on stress reduction.  In October 2000, she reported that she was working on gaining legal custody of her young nephew.  She felt anger that her claim had been denied by the VA and she felt frustration and was tearful remembering her in-service stressors, including the sexual assaults and being humiliated by her superior.  In January 2001, she worked on feeling less anxious when around revolving doors, as that sparked recollections of her sexual assault that took place in a photography dark room in service.  

In June 2001, the Veteran's VA psychologist submitted a statement that the Veteran's PTSD symptoms included severe avoidance of thoughts, persons, and triggering stimuli, social withdrawal, emotional detachment, chronic anxiety, severe anger with acting out, hypervigilence, and multiple hyperarousal symptoms.  The psychologist had worked with the Veteran on an ongoing basis and determined that she suffered all the symptoms of chronic PTSD.  Following the in-service assault, there were specific behavioral changes and disruptions when she attempted to continue in her profession as a photographer.  The psychologist stated that the Veteran's OCD symptoms appeared to have followed her stressor.  Her GAF score was 55.  

At an August 2001 hearing before a Decision Review Officer, the Veteran stated that she had been under psychiatric care for the previous six to seven years and had been hospitalized twice in the previous five years, the second time involuntarily.  Notes from a 1999 hospitalization were reviewed and they showed symptoms of increased anxiety when around men and an ongoing feeling that she was not clean.   She reported weekly panic attacks, thoughts of suicide, flashbacks, and sleepless nights.  She reported that she was no longer working as a photographer, her professional trade, due to associations with the in-service assault.  She reported that she had one natural child and two others that she was raising.  She was remarried to her second husband who was currently incarcerated.  She left the home only to shop and attend church.  She stated that her family viewed her as crazy and had abandoned her after her violent outbursts at family members and isolative behavior.  

On June 2002 VA psychiatric examination, the Veteran reported current PTSD symptoms to include anger management problems, angry outbursts in which she broke things, depression, feeling deeply sad that she was not more productive, a distrust of males, and difficulty falling asleep.  She reported homicidal thoughts and passive suicidal thoughts, but was not going to act on them.  

With regard to her social history, she reported that she and her first husband divorced after 14 years.  She reported that her first marriage ended due to her issues with being close to men in either a physical or emotional level.  She lived with her teenage son and had custody of her teenage niece and two year old nephew.  She was pregnant with her second natural child.  She described a good relationship with her children and that she was close with her sister, though she did not have a relationship with the rest of her immediate family.  She did not have many friends because she did not like to form attachments.  With regard to her occupational history, she reported that she had not worked since 1989.  In January 2002, she had taken classes in fine arts at a community college, but because the room was near a dark room, and that reminded her of the in-service assault, she missed classes and did not receive adequate grades.  

Mental status examination revealed that she was casually dressed with appropriate hygiene.  She was fully oriented and cooperative.  Thought processes were logical and coherent, with no evidence of gross cognitive dysfunction.  Her affect was generally flat, though she became tearful when discussing her feelings of hopelessness.  Based upon the evaluation of the Veteran, the examiner determined that the Veteran suffered from a severe level of depressive symptoms that were at times over-endorsed, suggesting a "cry for help," though that did not suggest that she did not suffer from those symptoms.  Her social functioning was described as moderate.  She was diagnosed with PTSD, chronic, OCD, by history, and cannabis dependence, in early full remission.  A GAF score of 55 was assigned.  

VA treatment records show that in October 2002, the Veteran continued to experience OCD symptoms.  She felt she had control in her life, denied suicidal or homicidal ideations, and felt moments of depression.  Her mood fluctuated.  She had recently given birth to her son.  She felt listless but loved her son.  Her relationship with her husband was good but at times she felt she needed to withdraw from him.  In November 2002, she reported feeling mildly depressed with no problems with her temper.  She reported attention difficulties and memory problems and distancing herself from her husband.  In December 2002, she reported her desire to return to college.  She felt her episodes of depression were manageable.  She felt an emotional distance from her husband but not her children.  

On February 2003 VA neuropsychological evaluation, the Veteran reported that she was taking courses in fine arts at community college and planned to continue her education at a university.  She reported no difficulties at school but had trouble with memory and concentration.  The Veteran was noted to be appropriately groomed and casually dressed.  She was pleasant and cooperative.  Her speech was articulate and appropriate.  She was fully oriented and her thought process was logical and coherent.  Her affect was generally blunted, though she did display full range.  Cognitive and intellectual function testing, and attention, visual perception, and memory functioning, resulted in a finding of generally average to low average functioning in cognitive domains with increased functioning related to attention and memory.  It was likely her traumatic events contributed to her difficulties.  It was recommended that the Veteran take less courses at that time until her psychological status improved.  

In April 2003, the Veteran submitted a statement that she had trouble focusing in class, had trouble feeling close to her husband in any physical way, and always felt like she was in harm's way.  She was depressed, had frequent mood swings, and lashed out at her husband.  

VA treatment records beginning in April 2003 show that her OCD symptoms had worsened in the previous year.  She denied any suicidal or homicidal ideations.  In June 2003, she reported increased avoidance with regard to seeing friends and leaving her home.  She described a positive childcare experience with her baby.  Her depression medication was adjusted.  In July 2003, she reported feeling drowsy due to her medications.  She felt calmer and less anxious and irritable, with less OCD symptoms.  In September 2003, she reported that she was back at college and her mood had improved.  She had occasional anger spells but denied a lack of control.  She was working on anxiety reduction techniques.  Later that month, she reported that she felt numb and withdrawn and that she didn't feel right.  She stated that she was not normal like others.  She was alert and oriented and denied anger problems .  In October 2003, she described a preoccupation with a fear of germs and poor sleep.  She denied any changes to her appetite and denied any suicidal or homicidal ideations.  She was cooperative and appropriate when interviewed.  Her mood was calm and appropriate.  She stated that a lot of her energy went into managing her phobic responses and hiding her symptoms.  In November 2003, she denied acute depression and seemed happier.  She stated that she had trouble going to class but that she wanted to get a degree to feel that she had accomplished a goal.  In January 2004, the Veteran reported all day panic attacks related to financial trouble.  She had lashed out in anger due to her anxiety.  In February 2004, the Veteran reported that she was more irritable on her new medications.  She did not sleep well for fear of nightmares.  Her appetite was good, and her ability to concentrate varied.  In March 2004, she had resolved her financial difficulties and denied experiencing panic attacks, severe anger trouble, or depression.  She stated that her better functioning side was at the forefront at the moment.  She was keeping busy with her children, including attending social events.  

In June 2004, the Veteran's VA psychologist submitted a statement that since he had begun working with the Veteran in 2000, she was consistently motivated, reliable, and engaged in seeking treatment.  She had chronic difficulties managing her anxiety, depression, and anger management.  Intrusive thoughts of the service assault led to avoidant behaviors.  Her PTSD had impacted her ability to find work and be productive.  Specific cues impacted her in the work environment, including interpersonal characteristics with supervisors and coworkers, as well as avoidance of a classroom located near a darkroom.  The psychologist stated that her PTSD symptoms exerted significant impact on her ability to continue her education and engage in vocational rehabilitation.  

VA treatment records show that in October 2004, the Veteran was admitted to the hospital when she overdosed on Benadryl.  She had had a fight with her husband and he later found her vomiting and incoherent.  She stated that she was angry with her husband for doing drugs.  She reported having a good support system but could not find a good coping mechanism for her stresses.  She was assigned a GAF score of 30.  During the hospitalization, the Veteran reported that when she was held down upon admission to the hospital, the events had triggered her PTSD.  At the time of discharge two days later, she did not appear to be depressed and was able to smile and laugh when discussing her children.  She denied suicidal or homicidal ideations.  A follow-up outpatient record shows that the Veteran was doing better.  She denied that she was trying to commit suicide but that she had just needed to get away for a little while and sleep.  She reported having a panic attack recently.  She stated that she did not wish to commit suicide.  Her relationship with her husband was better.  Mental status examination revealed that she was cooperative and calm.  Her mood was appropriate and she denied any hallucinations.  A GAF score of 50 was assigned.  In December 2004, the Veteran denied any recent anger management problems and she stated that she was more mildly depressed than anything else.  She had intermittent nightmares and sleep disturbance.  Her mood was mildly dysthymic, less suicidal and agitated, and with no explosive anger.  In January 2005, a GAF score of 53 was assigned.  In February 2005, the Veteran reported that caring for her family kept her going.  She had panic attacks that occurred two to three times per week.  She was adversely affected by her hospitalization and was frequently ruminating over the experience.  

In February 2005, the Veteran submitted a statement that she was no longer able to attend college.  She stated that the October 2004 hospitalization had triggered her PTSD memories and that she had only denied suicidal ideation at that time so as not to be strapped down.  She could not sleep and could not have a sexual relationship with her husband.  

In May 2005, the Veteran's psychiatrist submitted a statement that she had been treating the Veteran since October 2004.  She stated that the Veteran experienced regular panic attacks at least three times per week.  The panic attacks prevented the Veteran from performing activities around the home.  The psychiatrist stated that due to the Veteran's panic attacks, she recommended that the Veteran not work because she would not be able to perform work responsibilities with any consistency.  The Veteran's OCD symptoms, as well as her anxiety, depressed mood, crying spells when alone, and sleep disturbance, while improved on medications and with psychotherapy, would also impact her ability to work.  

On June 2005 VA psychiatric examination, the Veteran reported that she was not as well as she would like to be.  She took medication at times of depression and stress.  She stated that she heard voices in her head, namely having her name called.  She reported four good days per month.  Her bad days included violent thoughts, not wanting to be alive, feeling easily frustrated, decreased sleep, low energy, and decreased efficiency.  She reported nightmares five times per month that were triggered by being close to white men, certain chemical odors, and brushing her teeth.  She did not have an exaggerated startle response and had good concentration.  She had a sense of foreshortened future, markedly diminished interest in participating in significant activities, difficulty sleeping, irritability, and anger.  

With regard to her occupational history, the Veteran reported that she had stopped taking college courses but had accumulated 99 credits.  Her last job was four years previously and she stated that she was not reliable employee.  With regard to her social history, the Veteran reported that there were definite problems with her marriage.  She had trouble being close to her husband or having sexual relations with him.  Her husband also suffered from PTSD and there was tension between them.  She had a strong bond with her children.  She had some friends and had contact with them every other month.  She still did marijuana on a weekly basis because it worked better than medications.  

Mental status examination revealed that she was clean and neatly groomed.  Her speech and psychomotor activity was unremarkable.  She was cooperative and relaxed, though guarded.  Her affect was normal and her mood was good.  Her attention and orientation were intact.  Her though process and content were unremarkable.  She had partial insight.  There was no inappropriate behavior or panic attacks reported.  She denied suicidal thoughts but had occasional homicidal thoughts related to white men.  Her memory was normal.  

Based upon the above evaluation of the Veteran and review of her VA treatment records, the examiner diagnosed the Veteran with PTSD by history and an Axis II diagnosis of a personality disorder.  A GAF score of 63 was assigned relating to her PTSD and a GAF score of 49 was assigned related to her personality disorder.  The examiner remarked that with regard to the Veteran's ability to maintain employment, she had taken on a "sick role of PTSD" and had not worked for years.  The examiner felt that it was doubtful the Veteran was ever equipped with the ability to function in the work world, and that the alleged sexual attack got her "off the hook" from having to work.  It was felt that her Axis II problems severely limited her ability to function. 

VA treatment records show that in August 2005, the Veteran's mood was better but she was agitated.  She felt happy that she was attending a retreat with her son's church group.  She was proud and happy of her children.  In February 2006, the Veteran was recovering from being evacuated due to hurricane Katrina.  She reported feeling depressed and hopeless.  She had insomnia and repeated nightmares.  She was alert and oriented.  Her mood was sad and her speech was monotonous.  A GAF score of 70 was assigned.  In April 2006, she reported recent thoughts of suicide, though did not want to act on that urge.  She had trouble sleeping at night.  She was paranoid and heard voices call her name in a bad way. She was slightly depressed but not psychotic.  The assessment was PTSD, moderate to severe.  

At her April 2006 hearing before a decision Review Officer, the Veteran stated that despite taking four psychiatric medications, she was experiencing nightmares and panic attacks during the day.  She reported that since hurricane Katrina, she had lost the support of being able to see her doctors as often.  She had an easier time relating to her children than to her husband because he wanted her to face her problems.  She stated that she didn't like being close to people in fear that they would judge her.  She reported that she had tried working cleaning jobs, but that she did not like developing relationships with others and was not reliable due to her psychiatric medications.  She reported that her oldest child was in college but that she did not feel like she had anything in common with his friends' parents in that they would judge her for where she was in life.  

On June 2006 VA psychiatric examination, the Veteran reported she was depressed most of the time.  She had nightmares several times per week and had a fear of falling asleep.  She had panic attacks three to four times per week.  Her PTSD symptoms included anxiety, panic attacks, sleep disturbance, appetite disturbance, crying spells, anhedonia, and nightmares.  She did not trust others and reported that in the past she had attempted suicide ten times.  With regard to her social history, she reported a happy childhood with a big family.  She reported that her children had turned out well.  With regard to his occupational history, she reported that she last worked as a sales clerk in 1989.

Mental status examination revealed that the Veteran mumbled incoherently and was difficult to understand.  At one point she was tearful when stating that she was not happy and had thought she could have had more in life.  She was well-dressed and groomed and was overall mentally intact and reasonably cooperative.  Her social skills were poor.  She was well-oriented to time, place, person, and situation.  Her affect was blunted and her mood was labile.  Her reasoning seemed poor.  

Based upon the above evaluation, the examiner diagnosed the Veteran with PTSD by history.  The examiner stated that he was skeptical of that diagnosis and felt that most if not all of the Veteran's behavior trouble was subsumed by her personality disorder.  That assessment seemed in line with the previous examiner's assessment that she had PTSD by history.  A GAF score of 65 was assigned.  With regard to employability, the examiner stated that the Veteran was not unemployable based upon her PTSD. The examiner determined that the Veteran's social and occupational problems had more to do with her personality disorder and less to do with her PTSD.  

In November 2006, the Veteran submitted a statement refuting each paragraph of the most recent Statement of the Case.  She stated that she had been on many psychiatric medications to try and help her mental symptoms.  She stated that she was always on guard.  She reported that she had suicidal thoughts but did not want to go to hell and that she was in compliance with her medications and she could be even when experiencing panic attacks and crises.  

VA treatment records show that in November 2006 and in February 2007, the Veteran reported that she was not sleeping well and was more anxious.  Her medication was increased.  In May 2007, she reported feeling anxious during the day and only being able to sleep three to four hours at night.  Mental status examination revealed that she was cooperative, coherent, euthymic, with no violent ideas.  A GAF score of 65 was assigned.  In July 2007, the Veteran reported that she was living with her third husband of two months, her two sons, and her nephew.  She was able to keep herself busy around the house.  It was hard to keep up with her thoughts.  She cleaned her house obsessively.  She had bouts of depression that occurred from nowhere.  She had high energy, but her concentration was all over the place.  Mental status examination revealed that she was well dressed and groomed.  Her speech was at a decreased rate and tone.  Her attitude was cooperative.  Her affect was constricted and her mood congruent.  Judgment and insight were good.  The diagnosis was PTSD, major depressive disorder with anxiety, and OCD.  A GAF score of 70 was provided for the past year, and a current score of 65.  In February 2008, the Veteran reported that she had thought of going back to school but there were too many requirements.  She desired to get back into drawing and painting.  She hadn't taken her medications for two three months because it made her feel nauseated.  She stated that her mood, energy, concentration had decreased.  She reported hearing voices and having visual hallucinations.  Mental status examination revealed that she was well-groomed and cooperative.  Her speech was decreased in rated.  Psychomotor status was normal.  There were no suicidal or homicidal ideations.  Judgment and insight were good.  A GAF score of 70 was assigned for the year, with a current score of 63.  

In March 2008, the Veteran submitted a statement that she had a "death wish" and that she could not get an appointment to see her psychiatrists to adjust her medications.  She lived in fear of being assaulted again.  She was paranoid and did not leave the home.

VA treatment records show that in July 2008, she was talking to her husband more and letting him into her thoughts.  She had not seen a psychologist because there were no women psychologists available for her.  Her son was going to be a father soon.  She was having her home renovated.  She and her husband had gone to Las Vegas for their one year anniversary and she enjoyed the trip.  She reported that her mood was depressed and that she had poor concentration.  She reported chronic suicidal and homicidal ideations.  Mental status examination revealed that she was well-dressed and well-groomed.  Her speech was decreased, her attitude was cooperative, and psychomotor status was normal.  Thought process was goal directed and congruent.  Her diagnosis was PTSD, still symptomatic, major depressive disorder with psychosis, and OCD.  A GAF score of 70 was assigned for the previous year, with a current score of 65.  

In July 2008, the Veteran's spouse submitted a statement that the Veteran's symptoms included buying and hoarding items in the home, cleaning everything with bleach, cleaning obsessively, an intense fear of driving, and fear that her children would be stolen from her.  She was distrustful of others, had panic attacks every few days, and had to constantly perimeter check.  

VA treatment records show that in March 2009, the Veteran's medications were reviewed.  She stated that she was discussing her mental condition with her children.  She stayed at home due to paranoia.  Her mood was depressed.  A GAF score of 55 was assigned.  

At her March 2009 hearing before the Board, the Veteran stated that she was close with her children and her sister but did not have other friends.  She spent her days cleaning her home with bleach.  She stated that she often felt numb and would lie in bed wrapped in a blanket.  Her husband took her kids to school and brought them home.  She felt scared of men and was paranoid.  She heard voices calling her name and taunting her.  Her husband was a musician at church and it was hard for her to attend without feeling panic due to being around other people.  When she became angry, she experienced strong outbursts.  Her husband described her as a prisoner due to her depression.  He quit his job as a truck driver in order to attend to her.  She stated that her OCD interfered with her ability to work and that she had poor short term memory.  The Veteran's service representative, who was a licensed professional counselor, stated that a review of the Veteran's records seemed more in line with a GAF score of 30.  

In March 2009, the Veteran submitted a statement that she did not have any friends after the hurricane and only had her family to support her.  She battled with wanting to harm herself or others on a daily basis.  Sick thoughts and seeing sexual images caused severe effects on her daily life.  She stated that she could not be a normal mother because she was too worried that something would happen to her children and did not want them to be away from her.  She had hallucinations and fear that there were people invading her home.  

On August 2009 VA psychiatric examination, the Veteran described her symptoms as feelings detached from others, hypervigilence, and distrust that others won't harm her.  She had not experienced episodes of violence since the last VA examination.  She experienced emotional numbing.  She had trouble falling and staying asleep.  Her OCD symptoms made it so that she was obsessed with order and cleanliness, and she was always plagued with thoughts of harming her children in a gruesome way.  She had panic attacks three to four times weekly which was an increase since she had stopped regular psychotherapy.  She denied suicidal ideations because she loved her husband and children.  

With regard to her social history, the Veteran reported that she had divorced her second husband because they did not communicate.  She stated that her third husband was supportive and that she felt safe and secure with him.  The Veteran's husband was at the interview and stated that he was the Veteran's caretaker.  She was close with her brother, sister, and her niece.  She did not have any new friends since relocating.  She enjoyed going to the casino with her husband but only when other people were not around.  She only went to one of two restaurants for lunch and only if her husband accompanied her there.  She enjoyed surfing the internet.  With regard to her occupational history, the Veteran reported that it was difficult to get up and go to work due to her medication and general fear.  She was afraid of authority figures and what people thought of her.  

Mental status examination revealed that she was casually dressed.  She engaged in hand-wringing and was restless.  Her speech was unremarkable, her attitude was guarded, and her affect was constricted.  She was anxious, depressed, fearful, and dysphoric.  Her attention was intact and she was oriented in all spheres.  Her thought process was unremarkable.  Her memory was normal, though her immediate and recent memory was mildly impaired.  

Based upon the above evaluation and review of the claims file, the examiner diagnosed the Veteran with chronic PTSD, OCD, panic disorder with agoraphobia, and major depressive disorder, recurrent, severe without psychotic features.  A GAF of 31 was assigned.  The examiner suspected that the Veteran's GAF score reflected in recent treatment records was more in line with the one that she had provided but for a possible oversight on the part of the VA psychiatrists.  The examiner felt that the June 2005 VA examiner's tone was unusually acerbic and found his determinations to be questionable and lacking evidentiary support.  The examiner determined that the Veteran's severe OCD, panic disorder, and depression were secondary to the in-service personal assault.  The examiner stated that the Veteran was not able to be the primary caretaker of her children due to her hypervigilence and avoidance.  The examiner felt that the Veteran's symptoms had increased in severity and had never remitted.  

With regard to her employability, the examiner stated that in review of the file, it was apparent that the Veteran had made every attempt to further her college education but that she had dropped out due to absenteeism related to the proximity of the room to a dark room.  The examiner felt that the Veteran was unable to hold employment or finish her schooling due to her PTSD symptoms.  

In March 2000, the Veteran was assigned a GAF score of 60, in June 2001 a GAF score of 55, and on June 2002 VA examination a GAF score of 55.  Upon psychiatric hospitalization in October 2004, she was assigned  GAF score of 30 and on discharge follow-up a GAF score of 50 and then 53.  On June 2005 VA examination, she was assigned a GAF score of 63 for her PTSD and 49 for her personality disorder, and on June 2006 VA examination she was assigned a GAF score of 65.  VA treatment records dated in 2006, 2007, and 2008 reflect GAF scores ranging from 63, 65, and up to 70.  In March 2009, the Veteran's service representative assigned a GAF score of 30, and finally, on August 2009 VA examination, a GAF score of 31 was assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

According to the DSM-IV, GAF scores of 61 to 70 generally indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  Scores of 51 to 60 indicate moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers)  Scores of 41 to 50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech that is at times illogical, obscure, or irrelevant) or impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Scores from 21 to 30 indicate behavior that is considerably influenced by hallucinations and delusions, or serious impairment of communication or judgment, or inability function in most areas.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Resolving reasonable doubt in favor of the Veteran, the Board finds that her PTSD has warranted a 70 percent rating throughout the pendency of the appeal, including prior to August 3, 2009, and as of the date of her claim for increase which was received on July 22, 2002.  As a result of her PTSD, the Veteran has deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  She has been shown to suffer from angry outbursts, anxiety, depression, suicidal and homicidal ideation, the development of OCD behaviors, an intense fear and paranoia, and emotional isolation.  Her anxiety and panic has often become so severe that it has prevented her from finishing her education and from pursuing the life that she desired for herself, including her chosen occupation.  Despite that the June 2005 VA examiner felt that the Veteran's major disability was related to her personality disorder, and not to her PTSD, resolving reasonable doubt in favor of the Veteran, the Board places more probative value instead on the August 2009 VA examiner's opinion that the Veteran's depression, anxiety, OCD, and other related mental symptoms stem from, or are intertwined with, her service-connected PTSD.   Mittleider v. West, 11 Vet. App. 181 (1998) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability.)  Further, the August 2009 VA examiner felt strongly that the severity of the Veteran's PTSD had not remitted in the past, demonstrating that her lower GAF score at that examination and more severe findings were not a sudden worsening of her condition.

With respect to whether her disability warrants more than a 70 percent disability rating, however, the Board finds that the preponderance of the evidence is against such a finding.  The evidence of record does not support a finding of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living , disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  To the contrary, the Veteran had consistently been observed to conduct herself in an appropriate manner, to communicate normally, to have normal thought process, to be able to take care of her home and her children in the manner of cleaning the home and experiencing loving relationships with her family, and to have only mild impairment to her memory.  Though she has battled with homicidal or suicidal thoughts, she has stated that she would not act on those thoughts.  She has not been shown to be disoriented or to suffer from persistent delusions.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's PTSD, but, as discussed above, findings supporting a rating in excess of 70 percent have not been documented.  Therefore, the Board finds that referral for assignment of an extraschedular rating for PTSD is not warranted.

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that for the pendency of the appeal since July 22, 2002, a 70 percent rating, but not higher, for PTSD has been warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  38 C.F.R. § 3.340(a)(2) (2010).  The subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

By this decision, the Veteran's rating for PTSD has been increased to 70 percent since July 22, 2002.  Thus, the Board finds that the Veteran meets the minimum percentage requirements for a TDIU.  38 C.F.R. § 4.16(a) (2010). 

However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is in balance such that the evidence supporting the claim and opposing the claim is nearly the same that the Veteran's service-connected disabilities prevent her from engaging in substantially gainful employment.  Substantially gainful employment is work which is more than marginal, that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a claim for a TDIU, the record must show some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran's claim of entitlement to TDIU was received on August 8, 2003.  The Veteran has established service connection only for a psychiatric disorder.  The Veteran claims that she is unable to maintain employment because of her distrust of others, her fear of becoming close to people outside of her family, her unreliability due to her PTSD symptoms and medications, her OCD symptoms that cause her to complete duties in a prolonged and protracted fashion, and an inability to concentrate related to her PTSD, anxiety, and depression.  

In June 2001, the Veteran's treating psychologist submitted a statement that the Veteran's disabling symptoms included severe reexperiencing phenomena, frequent phobic-like responses to triggering stimuli, and avoidance that impacted her daily life and ability to function.

That same psychologist submitted a June 2004, statement that though the Veteran has regularly indicated that she desired to work, she experienced significant negative impacts when she attempted to return to work in 2001 and she was unable to complete her school courses in 2002 and 2003 due to her anxiety, distrust, avoidance, and fear of harm.  Her PTSD symptoms of anxiety, anger, avoidance, and hyperarousal were disruptive in a work or school environment.  Her symptoms interfered with her ability to get along with coworkers or work well with a supervisor.

On May 13, 2005, a different VA treating psychologist submitted a statement that the Veteran's PTSD prevented her from maintaining employment.  The psychiatrist stated that the Veteran suffered from regular panic attacks at least three times per week that prevented her from completing even routine home responsibilities while she was experiencing the attack.  Those attacks made it so that she should not be in an employment situation because she would not be able to be consistent.  Further, her obsessions and compulsions, coupled with her tendency to fall into a depressive or anxious state quickly, would severely interfere with her ability to maintain employment.

On June 2006 VA examination, though the examiner attributed the majority of the Veteran's functional difficulties to her personality disorder, it is clear that the examiner found the Veteran to be deficient with regard to social and occupational functioning.  In July 2008, the Veteran's spouse submitted a statement that he was her primary caretaker and that he changed his employment so that he could be nearer to her in case she needed him.  On August 2009 VA examination, after reviewing the claims file and interviewing the Veteran and her husband, the examiner determined that the Veteran was unemployable due to her PTSD and that her PTSD symptoms had not remitted in the past. 

The record also shows a number of statements submitted by the Veteran that she was unable to work because of her reduced reliability and social phobia.  She expressed a desire to finish her education and accomplish personal goals but felt trapped by her mental symptoms and was unable to complete school.   

Based on a review of the relevant evidence relating to the service-connected PTSD discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the competent medical evidence of record supports the conclusion that the Veteran has precluded from engaging in substantially gainful employment as a result of her service-connected PTSD since May 13, 2005.  On that date, she was recommended by her treating psychologist to stop working due to her psychiatric symptoms.  The evidence tends to show that the Veteran's PTSD symptomatology prevents employability.  Most importantly, the Veteran was recommended not to work by her treating psychiatrist in May 2005.  The Board finds that because of the serious impairment in occupational functioning produced by the Veteran's service-connected PTSD, the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment since May 13, 2005.

The Board finds that the assignment of a TDIU rating prior to May 13, 2005, is not warranted by the evidence of record.  While the treating psychiatrist's statements in June 2001 and June 2004 noted that she had serious symptoms and impairment due to her psychiatric disability, that evidence does not support a finding that she was unemployable due to the psychiatric disability at that time.  Furthermore, although the Veteran has stated that she has not worked since 1989 and that her attempts at completing a college degree in the early 2000s were unsuccessful, the Board finds that the first competent medical evidence of record demonstrating that she was unable to secure or follow a substantially gainful occupation by reason of her psychiatric disability was the May 13, 2005, psychologist's statement.

Resolving reasonable doubt in favor of the Veteran, entitlement to TDIU is granted as of May 13, 2005, but is denied prior to that date because the preponderance of the evidence is against the assignment of a TDIU prior to that date.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2002 and June 2008; a rating decision in July 2002; a statement of the case in July 2003, and supplement statements of the case in August 2004 November 2005, January 2007, March 2008, and September 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Further, the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in May 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

ORDER

Since July 22, 2002, a disability rating of 70 percent, but not higher, for PTSD is granted, and since August 3, 2009, a disability rating in excess of 70 percent for PTSD is denied.

A TDIU rating is granted as of May 13, 2005, but not earlier.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


